Appeals by defendant from two judgments of the County Court, Nassau County (Thorp, J.), both rendered April 24, 1981, convicting him of (1) criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in *626the seventh degree, upon a jury verdict, and (2) criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record concerning both judgments and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Brown, J. P., Rubin, Lawrence and Hooper, JJ., concur.